UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7233


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ANTHOINE PLUNKETT,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Danville. Glen E. Conrad, Senior District Judge. (4:04-cr-70083-GEC-PMS-2; 4:20-cv-
81443-GEC-PMS)


Submitted: March 29, 2021                                         Decided: April 1, 2021


Before MOTZ and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Anthoine Plunkett, Appellant Pro Se. Jennifer R. Bockhorst, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Abingdon, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Anthoine Plunkett appeals the district court’s orders construing his Fed. R. Civ. P.

60(d) motion as an unauthorized, successive 28 U.S.C. § 2255 motion and dismissing it on

that basis, denying his request for recusal, denying his motion for extension of time to file

a Fed. R. Civ. P. 59(e) motion, and denying his motions for reconsideration pursuant to

Fed. R. Civ. P. 59(e), 60(b). Our review of the record confirms that the district court

properly construed Plunkett’s Rule 60(d) motion as a successive § 2255 motion over which

it lacked jurisdiction because Plunkett failed to obtain prefiling authorization from this

court. See 28 U.S.C. §§ 2244(b)(3)(A), 2255(h); McRae, 793 F.3d at 397-400. Confining

our review to the issues raised in the informal brief, see 4th Cir. R. 34(b), we conclude that

Plunkett has forfeited appellate review of the remainder of the district court’s orders. See

Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important

document; under Fourth Circuit rules, our review is limited to issues preserved in that

brief.”); Grayson O Co. v. Agadir Int’l LLC, 856 F.3d 307, 316 (4th Cir. 2017) (“A party

waives an argument by failing to present it in its opening brief or by failing to develop its

argument—even if its brief takes a passing shot at the issue.” (brackets and internal

quotation marks omitted)).       Accordingly, although we grant Plunkett’s motion to

supplement his appeal, we affirm the district court’s orders.

       Consistent with our decision in United States v. Winestock, 340 F.3d 200, 208 (4th

Cir. 2003), abrogated in part on other grounds by McRae, 793 F.3d at 400 & n.7, we

construe Plunkett’s notice of appeal and informal brief as an application to file a second or

successive § 2255 motion. Upon review, we conclude that Plunkett’s claims do not meet

                                              2
the relevant standard. See 28 U.S.C. § 2255(h). We therefore deny authorization to file a

successive § 2255 motion on the claims raised in this appeal.

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                            3